Title: To George Washington from Matthew Thornton, 27 December 1775
From: Thornton, Matthew
To: Washington, George



Exeter [N.H.] December 27th 1775
May it please Your Excellency

Your favour of the 23d Instant Respecting the Great want of Blankets for the Army, I Receeiv’d this Day; & Communicated the Same to the Congress now Setting, Who Immediately went into the Consideration, And Resolv’d to take the Most speedy and effectual method, in order to purchase all that Can be Spared within this Colony; tho’ we are fearful whether any

Considerable Number can be Obtaind: Yet we do not despair of procuring some, which will be forwarded to Your Excellency with all Possible Dispatch. I am with Great Respect your Excellys most Hble Servt

Matthew Thornton Prest

